DETAILED ACTION

Response to Amendment
Claims 1-12 are pending in the application, with claims 1-7 currently withdrawn.  Previous grounds of rejection have been maintained for claims 8 and 10-12 while previous rejection of claim 9 has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasawa et al. (US 2012/0208054) in view of Chu (US 5,532,077).
Regarding claim 8, Shirasawa et al. discloses in Figs 1-6, a cathode ([0033], ref 2) that includes a cathode mixture layer, wherein the cathode mixture layer contains a conductive additive constituted of carbon ([0033]), a sulfide solid electrolyte ([0033]), and a cathode active material ([0033])
Shirasawa et al. does not explicitly disclose a proportion of agglomerate present in the cathode mixture layer is at most 25%.  As the electrode slurry uniformity and finished electrode structural properties are variables that can be modified, among others, by adjusting said amount of mixture/slurry agglomeration (see Chu, C11/L6-18), with said electrode slurry uniformity and finished electrode structural properties both varying as the amount of mixture/slurry agglomeration is varied, the precise amount of mixture/slurry agglomeration would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed amount of mixture/slurry agglomeration cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the amount of mixture/slurry agglomeration in the mixture of Hosokawa et al. as taught by Chu to obtain the desired balance between the electrode slurry uniformity and finished electrode structural properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 10, modified Shirasawa et al. discloses all of the claim limitations as set forth above and also discloses the cathode active material is a lithium-containing transition metal oxide ([0033]).

Regarding claim 11, modified Shirasawa et al. discloses all of the claim limitations as set forth above and also discloses the conductive additive is acetylene black ([0033]).

Regarding claim 12, modified Shirasawa et al. discloses in Figs 1-6, an all-solid-state battery ([0017], Abstract) comprising: the cathode ([0033]) as set forth above; an anode ([0034]); and a solid electrolyte layer (ref 1).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 discloses an explicit size of cathode active material particles at most 10.1 microns based on an explicit particle size distribution as stated within the claim.
Shirasaw in view of Chu and Fujioka is considered to be the combination of prior art references of record closest to the aforementioned structural limitations of claim 9.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned limitations.  Namely, the combination of applied references, while disclosing a definite particle size of cathode active material particles comprising an active material does not explicitly disclose nor render obvious the explicit particle size distribution of claim 9 within the context of the active material of claim 8.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied references.  As such, claim 9, if re-written / amended as stated above, would be allowable over the cited prior art references of record.

Response to Arguments
Applicant's arguments filed 6/21/2022 with respect to claims 8 and 10-12 have been fully considered but they are not persuasive.
Applicants argue Shirakawa in view of Chu does not disclose nor render obvious the limitations of the agglomerate content in the cathode mixture being at most 25%.  Applicants further argue that the applied references do not give one of one skilled in the art a reason to control the amount of agglomeration to not more than 25%.  Applicants state that Chu refers to uniformity of mixing, not controlling an amount of agglomerate to no more than 25% as a result effective variable.
However, it is noted that instant claim 8 discloses “a proportion of agglomerate present in the cathode mixture layer is at most 25%”.  As such, 0 (zero) is a part of the claimed range.  Chu states a reason for minimizing agglomeration within an electrode active material mixture.  Said reason relates to uniformity of mixing the active material slurry / composition (see Chu, C11/L6-18).  Minimizing agglomeration, ostensibly, includes driving an agglomeration amount toward zero / nothing.  One of ordinary skill in the art would understand that, based on the teachings of Chu, minimizing agglomeration (driving agglomeration toward zero) results in increased uniformity of mixing of the active material slurry / composition.  It is noted that instant claim 8 does not include any sort of bottom end point to the claimed range, rather 0 (zero) is a lower limit.  As such, this argument is not found persuasive.

Applicant’s arguments, see P7-8, filed 6/21/2022, with respect to the rejection of claim 9 under Shirakawa in view of Chu and Fujioka have been fully considered and are persuasive (see above discussion for reasons why).  The rejection of claim 9 has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725